                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


MELANIE R. BOX,
                                                                            No. 3:18-cv-1629-MO
               Plaintiff,
                                                       ORDER A WARDING ATTORNEY FEES
       V.                                                  UNDER THE EQUAL ACCESS TO
                                                             JUSTICE ACT, PURSUANT TO
ANDREW SAUL,                                                           28 U.S.C. § 2412(d)
Commissioner, Social Security
Administration,

               Defendant.

MOSMAN,J.,

       Based upon the Plaintiffs unopposed Petition [27] for Fees per Equal Access to Justice

Act, IT IS ORDERED that Plaintiff shall be awarded attorney fees under the Equal Access to

Justice Act in the amount of four thousand four hundred ninety-one dollars and thirty-eight cents

($4,491.38). Pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010), this award is subject to the

United States Depatiment of the Treasury's Offset Program. Any award shall be payable to

Plaintiff, except that if the Commissioner determines that Plaintiffs award is not subject to the

Treasury's Offset Program, the award shall be payable to Plaintiffs counsel: George Wall.

Payment shall be delivered to Plaintiffs counsel at George Wall, 825 NE 20th Ave., Ste. 330,

Portland, Oregon 97232.

       DATED this    .kth_ day of September, 2019.
                                                                 M,vJ~
                                                             MICHAEL W.MOS
                                                             Chief United States District Judge




1-ORDER
